Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   DETAILED ACTION
This communication is in response to the Amendment filed on 08/05/2021. After thorough search, prosecution history, Applicant's remarks and in view of prior arts of the record, claims 1-2, 4, 6-8, 10-13, 15-17, 19-24, and 26-27 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mani Adeli on 11/02/2021.
The application has been amended as follows: 

1.	(Previously Presented) A method for monitoring a distributed application comprising a plurality of components exchanging data messages within a network, the method comprising:
receiving, through a user interface (UI), a request to perform data collection for the distributed application;
identifying a set of data compute node (DCN) groups, each DCN group associated with a different component of the distributed application;
providing, to a network manager server, identifiers for each of the DCN groups in the identified set of DCN groups along with a request to collect event data associated with DCNs of the identified set of DCN groups, wherein the network manager server sends commands to a plurality of host machines 
receiving, from the plurality of host machines 
from the received data regarding the detected events, generating a UI presentation that displays a logical network topology of the distributed application and a set of one or more problems with the distributed application for a network administrator to review, said generating using network addresses of the DCNs to map different processes of the distributed application to logical ports of logical forwarding elements in logical network topology data received from the network manager server.

2.	(Previously Presented) The method of claim 1, wherein receiving the request to perform data collection comprises receiving a request from a user to troubleshoot the distributed application.

3.	(Previously Canceled)

4.	(Previously Presented) The method of claim 1, wherein the set of DCN groups comprises a group of web server DCNs, a group of application server DCNs, and a group of database server DCNs.

5.	(Previously Canceled)

6.	(Previously Presented) The method of claim 1, wherein data collection agents operate on each of the host machines 

7.	(Previously Presented) The method of claim 6, wherein a data collection agent on a particular host machine machine 

8.	(Previously Presented) The method of claim 6, wherein the data collection agents execute within virtualization software of the respective host machines 

9.	(Previously Canceled)

10.	(Previously Presented) The method of claim 1, wherein the detected events comprise network events and processes starting and stopping on the DCNs.

11.	(Previously Presented) The method of claim 10, wherein the network events comprise process identification data specifying a process that initiated or received a network event.

12.	(Original) The method of claim 10, wherein the network events comprise initiation and completion of transport layer connections.

13.	(Currently Amended) The method of claim 1, wherein generating the UI presentation that displays the topology of the distributed application and the set of one or more problems with the distributed application comprises:
correlating network events from source DCNs with network events from destination DCNs to identify connections between DCNs in the groups of DCNs; and
using the connections between DCNs and the network topology data from the network manager server to construct an application topology graph that identifies the different processes of the distributed application and connections between these processes.

14.	(Canceled)

15.	(Previously Presented) The method of claim 1, wherein the groups of DCNs comprise virtual machines (VMs).

16.	(Previously Presented) The method of claim 1, wherein a user interacts with the data collection appliance via a client application, the method further comprising providing the generated UI presentation that displays the distributed application topology and the set of one or more problems with the distributed application to the client application.

17.	(Previously Presented) A non-transitory machine-readable medium storing a program which when executed by at least one processing unit monitors a distributed application, the program comprising sets of instructions for:
receiving, through a user interface (UI), a request to perform data collection for the distributed application;
identifying a set of data compute nodes (DCNs) groups, each DCN group associated with a different component of the distributed application;
providing, to a network manager server, identifiers for each of the DCN groups in the identified set of DCN groups along with a request to collect event data associated with DCNs of the identified set of DCN groups, wherein the network manager server sends commands to a plurality of host machines 
receiving, from the plurality of host machines 
from the received data regarding the detected events, generating a UI presentation that displays a logical network topology of the distributed application and a set of one or more problems with the distributed application for a network administrator to review, said generating using network addresses of the DCNs to map processes of the distributed application to logical ports of logical forwarding elements in logical network topology data received from the network manager server.

18.	(Previously Canceled)

19.	(Previously Presented) The non-transitory machine-readable medium of claim 17, wherein data collection agents operate on each of the host machines machines machine machines machine 

20.	(Previously Presented) The non-transitory machine-readable medium of claim 19, wherein the data collection agents collect at least a subset of the data regarding the detected events from guest introspection agents executing on the DCNs of the identified DCN groups.

21.	(Currently Amended) The non-transitory machine-readable medium of claim 17, wherein the set of instructions for generating the UI presentation that displays the topology of the distributed application and the set of one or more problems with the distributed application comprises sets of instructions for:
correlating network events from source DCNs with network events from destination DCNs to identify connections between DCNs in the groups of DCNs;
using the connections between DCNs and the network topology data from the network manager server to construct an application topology graph that identifies the different processes of the distributed application and connections between these processes


22.	(Previously Presented) The non-transitory machine-readable medium of claim 17, wherein a user interacts with the data collection appliance via a client application, the program further comprising a set of instructions for providing the generated UI presentation that displays the distributed application topology to the client application.

23.	(Previously Presented) The non-transitory machine-readable medium of claim 17, wherein the set of DCN groups comprises a group of web server DCNs, a group of application server DCNs, and a group of database server DCNs.

24.	(Previously Presented) The method of claim 1, wherein:
the DCNs are virtual machines (VMs);
data collection agents execute on each of the host machines 
guest introspection agents execute on each of the VMs to collect at least a subset of the data regarding the detected events and provide the collected data to the data collection agents on the respective host machines machines 

25.	(Canceled) 

26.	(Previously Presented) The method of claim 24, wherein the subset of data regarding the detected events provided to the data collection agents by the guest introspection agents via the context engines comprises context data regarding operation of the DCNs.

27.	(Previously Presented) The method of claim 1, wherein the set of one or more problems displayed in the generated UI presentation comprises a warning that a process executing in one of the DCNs has stopped working.

               Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
receiving a request from a user interface to collect data for a distributed application on a set of data compute node (DCN) groups and providing identifiers of the DCN groups to a network manager server and the network manager server sending commands to a plurality of host machines and receiving events from the host machines and generating a topology of the distributed application and using network addresses of the DCNs to map different processes of the distributed application to logical ports of logical switches/routers in logical network topology data received from the network manager server.

The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims.
The allowable subject matter is now reflected in applicant’s independent claim 1 and similarly in independent claim 17.  Dependent claims 2, 4, 6-8, 10-13, 15-16, 19-24, and 26-27 dependent from allowed claims and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HANNAH S WANG/Primary Examiner, Art Unit 2454